Rule 424 (b) (3) Registration No. 333-199914 CUSIP #:63743HEM0 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 4/20/2015 SETTLEMENT DATE: 4/24/2015 PRICING SUPPLEMENT NO. 6684 DATEDApril 20, 2015 TO PROSPECTUS SUPPLEMENT DATED November 10, 2014 AND BASE PROSPECTUS DATED November 6, 2014 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series D With Maturities of Nine Months or More from Date of Issue FixedRate Notes Principal Amount: Issue Price: 99.937% of Principal Amount Original Issue Date: 4/24/2015 Maturity Date: 4/24/2017 Interest Rate: 0.95% per annum Regular Record Dates Each April 10 and October 10 Interest Payment Dates Each April 24 and October 24 Optional Redemption CFC may redeem the bonds at any time prior to April 24, 2017, in whole or in part, at a ''make-whole'' redemption price equal to the greater of (1) 100% of the principal amount being redeemed or (2) the sum of the present values of the remaining scheduled payments of the principal and interest (other than accrued interest) on the bonds being redeemed, discounted to the redemption date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months) at the Treasury Rate plus 7 basis points plus in each of (1) and (2) above, accrued interest to, but excluding, the redemption date. ''Treasury Rate'' means, for any redemption date, the rate per annum equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for the redemption date. ''Comparable Treasury Issue'' means the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term of the bonds being redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of such bonds. ''Independent Investment Banker'' means one of the Reference Treasury Dealers appointed by the trustee after consultation with CFC. ''Comparable Treasury Price'' means with respect to any redemption date, (A) the average of the Reference Treasury Dealer Quotations for the redemption date, after excluding the highest and lowest Reference Treasury Dealer Quotations for that redemption date, or (B) if we obtain fewer than four Reference Treasury Dealer Quotations, the average of all the Reference Treasury Dealer Quotations obtained. ''Reference Treasury Dealer Quotations'' means, for each Reference Treasury Dealer and any redemption date, the average, as determined by the trustee, of the bid and ask prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the trustee by the Reference Treasury Dealer at 5:00 p.m. New York City time on the third business day preceding the redemption date for the bonds being redeemed. "Reference Treasury Dealer" means (1) RBC Capital Markets, LLC and a Primary Treasury Dealer (defined below) selected by U.S. Bancorp Investments, Inc. and their respective successors, provided, however, that if any of the foregoing shall cease to be a primary U.S. Government securities dealer in New York City (a "Primary Treasury Dealer"), CFC will substitute for such bank another Primary Treasury Dealer (2) and any other U.S. Government securities dealers selected by CFC. Basis As Principal Agent(s) RBC Capital Markets, LLC U.S. Bancorp Investments, Inc Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms:
